Sed per Curiam.
The interest here allowed under the term “ damages,” is expressly given by the statute u for the delay occasioned by the writ of error.” *373The impetration of the present writ was subsequent to the issuing the writ of execution on the original judgment. The plaintiff below might have taken out his writ of execution immediately upon the rising of the Court. If he did not, it was his own neglect, and he shall not charge his laches on the plaintiff in error. In cases where the supersedeas operates hardly, the Court have ample power to remunerate the original plaintiff “ in double costs at their discretion.” "
Josias Smith, for the complainant.
Let the interest be computed from the day of the date of the writ of execution.